Citation Nr: 1550042	
Decision Date: 11/30/15    Archive Date: 12/04/15

DOCKET NO.  11-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease, lumbar spine with herniated nucleus pulposus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood prior to December 5, 2013 and in excess of 50 percent on and after December 5, 2013.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent 

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, January 2011, April 2011, August 2013, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama and Columbia, South Carolina, and the Evidence Intake Center in Newnan, Georgia.  Jurisdiction of the Veteran's claims file was later transferred to the RO in St. Petersburg, Florida, which certified the case to the Board. 

In a March 2009 rating decision, the RO granted a temporary total evaluation for the service-connected lumbar spine disability, effective from October 3, 2008 to December 1, 2008, with a 20 percent evaluation assigned thereafter.  The Veteran appealed.  In a January 2011 rating decision, the RO granted a temporary total evaluation from November 1, 2010 to March 1, 2011, with a 20 percent evaluation assigned thereafter.  In an April 2011 rating decision, the RO extended the temporary total evaluation through May 1, 2011, with a 20 percent rating assigned thereafter.  Because the Veteran received the maximum schedular ratings during the periods of convalescence following surgeries for his service-connected disability, there is no issue in controversy for these time periods. 

In a November 2014 rating decision, the Evidence Intake Center increased the disability rating for the Veteran's adjustment disorder with depressed mood to 50 percent, effective December 5, 2013.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Ina a February 2015 rating decision, the St. Petersburg RO denied entitlement to TDIU.  Following certification to the Board, the Veteran submitted a March 2015 Notice of Disagreement with that decision.  As discussed below, the RO will have the opportunity to readjudicate the issue of entitlement to TDIU on remand. 

In April 2015, the Veteran withdrew his request for a Board hearing.  Thus, there is no outstanding request.

The Veteran was initially represented by The American Legion.  In March 2011, he appointed Christopher Loiacono of the National Veterans Disability Advocates, LLC, as his representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the low back disability to obtain a current examination.  The Veteran was last afforded a VA spine examination in October 2014.  Since that examination, a June 2015 independent medical examination indicates that over the past 12 months, the Veteran has medically prescribed bedrest for approximately 8 weeks.  In addition, forward flexion was measured as 0 to 40 degrees and lateral flexion to the right and to the left was measured as 0 to 10 degrees.  These findings are not reflected on the 2014 examination.  As such, the evidence suggests that the Veteran's low back disability may have worsened since his last examination; accordingly, remand is required.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected degenerative joint disease of the lumbar spine with herniated nucleus pulposus.  

Second, remand is required regarding the service-connected adjustment disorder to obtain an adequate examination.  A VA examination was conducted in January 2012.  The examination report does not address any pertinent symptoms contemplated by the rating criteria.  Because the examination was conducted in connection with a service connection claim, the report contained the appropriate etiological opinion and a statement that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  Therefore, the Board finds that another VA examination is needed. 

Third, remand is required for the issuance of a statement of the case regarding the claim for an increased initial evaluation for left lower extremity radiculopathy.  In a March 2012 rating decision, the RO assigned a separate evaluation for left lower extremity radiculopathy and assigned a 10 percent evaluation.  In April 2012, the Veteran's representative submitted a notice of disagreement with that evaluation.  The RO has not yet issued the Veteran a statement of the case on this matter; thus, a remand is required.  See Manlincon v West, 12 Vet. App. 238 (1999).

Fourth, the Veteran filed a claim for entitlement to a TDIU.  Given the Veteran's contentions and the evidence of record, the Board finds that the Veteran's claims for increased evaluations for his low back disorder, left lower extremity radiculopathy, and adjustment disorder must be resolved prior to further consideration of his entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC concerning his claim for entitlement to an increased initial evaluation for left lower extremity radiculopathy.  Advise him that he still needs to file a timely substantive appeal in response to the SOC to perfect an appeal to the Board concerning this claim.  38 C.F.R. §§ 20.200, 20.302(b) (2015).  Also advise him of the time limit for perfecting the appeal of this claim.  Only if he perfects an appeal of this additional claim should it be returned to the Board for further consideration.

2.  Contact the appropriate VA Medical Centers and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after August 2009 from the Birmingham, Alabama VA Medical Center, in and after January 2012 from the Dublin, Georgia VA Medical Center, in and after February 2012 from the Charleston, South Carolina VA Medical Center, in and after October 2014 from the Bay-Pines, Florida VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 
 
3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, including any medical records indicating treatment for intervertebral disc syndrome that has required bed rest prescribed by a physician and treatment by a physician.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran a VA examination to ascertain the current severity and manifestations of his degenerative joint disease of the lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

The examiner must comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria, to include utilizing the appropriate Disability Benefits Questionnaire (DBQ).  In particular, the examiner must provide the range of motion of the lumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also describe any neurological manifestations of the service-connected lumbar spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner must specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

The Veteran has reported he was treated for incapacitating episodes of an 8 week duration.  The examiner must report the frequency and duration of any bed rest prescribed by a physician and treatment by a physician in one-year increments since 2008 to the present if so indicated by the medical evidence of record. 

The examiner must consider the following evidence:  1) an October 2012 report from S.C.N.C. showing sensory and motor deficits in the left lower extremity, lumbar spine forward flexion to 10 degrees, and a notation that the Veteran has unfavorable ankylosis of the lumbar spine; 2) a June 2015 Independent Medical Examination from S.M.G.N. which notes 8 weeks of medically prescribed bedrest over the past 12 months, lumbar spine forward flexion to 40 degrees and lateral flexion to 10 degrees to the right and left; and 3) the September 2015 medical statement from Dr. D.S. 

5.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his adjustment disorder with depressed mood.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

The examiner must comment on the severity of the Veteran's adjustment disorder with depressed mood and report all signs and symptoms necessary for evaluating the disability under the rating criteria, to include utilizing the appropriate DBQ.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, to include whether a social and industrial survey should be conducted regarding the Veteran's TDIU claim, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

